El Juez Presideete Señor del Toro,
emitió la opinión del tribunal.
Se trata de la desestimación de nn recurso, por no ser apelable la resolución recurrida.
En la Corte de Distrito de Humacao se siguió un proce-dimiento ejecutivo hipotecario por el Roig Commercial Bank contra Miguel A. Bustelo y su esposa. La finca hipotecada se adjudicó finalmente al acreedor, otorgándose al efecto es-critura pública que se inscribió en el registro.
Así las cosas, pidió el acreedor que se le pusiera en pose-sión judicial de la finca que se le adjudicara y la corte dictó la orden correspondiente. Artículo 174 del Reglamento para la Ejecución de la Ley Hipotecaria.
Pué entonces que Miguel Bustelo y su esposa compare-cieron pidiendo que la orden se dejara sin efecto, por moción que comienza así:
“Los demandados en esta acción hacen nna comparecencia especial a los solos efectos de esta moción y sin que se entienda por ello que se han sometido a la jurisdicción de la Corte, y respetuosamente exponen y alegan:”
Lo expuesto y alegado fue, en resumen, que la adjudica-ción se obtuvo a virtud de “una relación falsa de los hechos hecha en la demanda” y que después de la misma el adjudi-catario arrendó el inmueble a los comparecientes y luego lo vendió a. Jesús Amaral, no teniendo, por tanto, interés al solicitar que se le pusiera en posesión.
La corte resolvió la cuestión suscitada, como sigue:
“Oídas las partes sobre la moción radicada por los demandados en este procedimiento, la Corte entiende que es correcta la conten-, eión de la parte ejecutante en el sentido de que, acceder a, lo solici-tado por los mocionantes, tendería a interrumpir el procedimiento, no terminado virtualmente hasta la entrega material de la finca adju-dicada. Asimismo entiende la Corte, tal cual ha sido planteado por los ejecutantes, • que las cuestiones levantadas por los ejecutados en *543su moción, en nada afectan la situación de ambas partes, en cuanto u los autos de este procedimiento. Por ello se declara sin lugar dicba ■moción . . .”
Y contra esa resolución fue que recurrieron para ante ■este tribunal los esposos Bustelo, habiendo pedido el ejecu-tante que la apelación sea desestimada., Tanto el ejecutante •como los esposos Bustelo fueron oídos por medio de sus abogados en eorte abierta sobre el particular.
Dejando a un lado la forma de la comparecencia de los •esposos Bustelo, diremos que el procedimiento seguido .en la Corte de Distrito de Humaeao fue el sumario que autoriza y regula la Ley Hipotecaria. Ni contra la orden de requeri-miento, ni contra la de venta en pública subasta otorga la ley apelación. Tampoco contra la orden de posesión. Dentro <rle la Ley Hipotecaria misma no puede encontrarse precepto alguno que autorice el recurso.
Contienden los esposos Bustelo que se trata de una orden ©special dictada después de sentencia definitiva, apelable de acuerdo con el artículo 295, párrafo 3 del Código de Enjui-ciamiento Civil. Si se tratara de un pleito ordinario, quizá tendrían razón, pero no estamos convencidos de que la tengan tratándose como se trata de un procedimiento sumario hipotecario. Resolver lo contrario sería- desnaturalizar dicho procedimiento.

La moción clebe ser declarada con lugar y desestimado el recurso.